DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Allowance
Applicants Response to Final Office Action
Applicants response dated 17 June 2022 to the Final Office Action dated 17 March 2022 is acknowledged.  
Amended claims, dated 17 June 2022 have been entered into the record.

Examiner’s Response
The objections and rejections set forth in the previous office action are overcome in view of the present amendment for the reasons stated in the response.

Status of the Claims
Claims 1-7, 10-24 and 61 are allowed. 
Claims 8-9 and 25-60 were cancelled by the Applicant.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

IN THE CLAIMS:

In claim 7, at the last line of the claim, after the phrase “m is”, INSERT the term -- 1 --. 


Election/Restrictions
Claim 1 is allowable. The restriction requirement among inventions of the species of the generic invention, as set forth in the Office action mailed on 28 April 2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a).  The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim.  Specifically, the restriction requirement of 28 April 2021 is partially withdrawn as to the requirement for election of species: claims 3-5, 11-15, 18-20 and 22-23, previously withdrawn as reciting non-elected species, are rejoined.  The restriction requirement between group I and group II is not withdrawn. In view of the withdrawal of the restriction requirement as set forth above, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable.  See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

    PNG
    media_image1.png
    138
    204
    media_image1.png
    Greyscale

The claimed invention is directed to novel, bis-nitroxide radical containing compounds, according to the Markush genus of formula I set forth in independent claim 1.  The closest prior art is represented by references disclosing bis-nitroxide compounds of related structure which fall outside the scope of the present genus.  
The Dulog (Liebigs Ann. Chem. 1992, 4, 301-303) reference discloses a bisnitroxide dipeptide “8” at scheme 3 on page 302 which is excluded from scope by the limitation “wherein when L is a direct bond, R1 is not hydrogen and R2 is not hydroxy”.  The compound is obtained from protected intermediates “5” and “7”.  “7” is similarly excluded since L is a direct bond and R1 is hydrogen. “5” is not excluded by the proviso since L is a direct bond, R1 is a CBZ amine protecting group; Ph-CH2-OC(O)- and R2 is methoxy.  However, while R1 can be an alkoxycarbonyl group, the permissible values for the optional substituent of the group, Rx, do not include a phenyl.  There is no reason why a skilled artisan would modify the product or intermediates to obtain a claimed compound.  For example, if the phenyl was removed from the protecting group, the modified compound would not function in the procedure used to obtain the targeted bisnitroxide dipeptide compound.
Several other references teach the incorporation of one or more nitroxide moieties into peptide compounds in order to study structural aspects of the molecules:
Hanson (J. Am. Chem. Soc. 1996, 118, 7618-7625, cited in the office action dated 28 October 2021) teaches incorporation of two nitroxides into peptides which are otherwise substantially comprised of alanine moieties in order to determine helical content.  Those peptides which were prepared in the study are outside the scope of the present claims since they do not meet one or more of the limitations: “L represents a direct bond or one amino acid residue” and/or “wherein when one or more of L, R1, and R2 comprise an amino acid residue, at least one of these amino acid residues is not alanine” and/or “wherein when R1 and R2 are poly(amino acid), the poly(amino acid) group comprises from 2 to 4 amino acid residues”.  Elsaesser (Magnetic Resonance in Chemistry 2005, 43, S26-S33) was cited in the previous office action and teaches a group of peptides which are comprised of 15 amino acids - including two nitroxide units as amino acids at various positions of the chain.  Similarly, Smythe (Journal of the American Chemical Society 1995, 117, 10555-10562) teaches a group of peptides including several which are “doubly labeled” at table 1 on page 10556.  The peptides are 17 amino acids in length.  These peptide compounds, as well as any others with two nitroxide amino acids in their backbone, that are more than 11 amino acids in length, are excluded by the limitation: “wherein when R1 and R2 are poly(amino acid), the poly(amino acid) group comprises from 2 to 4 amino acid residues”.  The reference teachings, alone or in combination, provide no reason(s) why a skilled artisan would modify the disclosed peptides to obtain a claimed compound.  For example, peptides of shorter length would not exhibit the 3-dimensional structural features that the references were attempting to characterize and would be unsuitable for this purpose.

Conclusion
	Claims 1-7, 10-24 and 61 (renumbered claims 1-23) are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL R CARCANAGUE whose telephone number is (571)270-3023. The examiner can normally be reached 9 am to 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL R CARCANAGUE/Primary Examiner, Art Unit 1625